277 F.2d 161
Joe G. MARTINEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 18126.
United States Court of Appeals Fifth Circuit.
May 10, 1960.

Appeal from the United States District Court for the Western District of Texas; Ben H. Rice, Jr., Judge.
Fred A. Semaan, San Antonio, Tex., for appellant.
K. Key Hoffman, Asst. U. S. Atty., San Antonio, Tex., for appellee.
Before TUTTLE, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
We have carefully considered the contentions of this appellant in this appeal from conviction in a nine-count narcotics case. We find them all without merit.


2
The judgment is affirmed.